internal_revenue_service number release date index number -------------------- ---------------------- ------------------------------------- -------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- ---------------------- telephone number -------------------- refer reply to cc fip b5 plr-149342-11 date date legend authority ------------------------------------------------------------------------------ ------------------------------------------ agreement ----------------------------------------- electric company ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------- manager ------------------------------------ operator ------------------------------------------------------------------------------------- -------------------------------------------------------------- service area --------------------------------------------------------------- --------------------------------------------------------------------------------------------------- ------------------------------------------------------- adjustment factor --------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- bonds --------------------------------------------------------------------------------------- --------------------------------------------------------------- year ------- plr-149342-11 a b c d dear ---------------- --------------- --------------- --------------- ------------- this responds to authority’s request for a ruling that the agreement described below will not result in private_business_use of the bonds under sec_141 of the internal_revenue_code the code facts and representations you make the following representations authority owns all of the stock of electric company a governmental person electric company owns and controls an electric transmission system and an electric distribution system collectively referred to herein as the t d system and has the right to provide retail electric service to customers in the service area proceeds of the bonds were used to finance the t d system electric company and manager will enter into the agreement which requires manager to operate and maintain the t d system in accordance with policies established by authority and electric company manager will form operator as a wholly-owned subsidiary to provide substantially_all of the management and operations services required under the agreement as further described below without electric company’s prior approval and necessarily without authority’s concurrence operator may not engage in any business or activity other than to provide operation services pursuant to the agreement the agreement will have a term that does not exceed years with no provision for extension or renewal of the term of the agreement the agreement may be immediately terminated prior to the end of the term by either party due to specified events of default none of the voting power of the governing body of electric company in the aggregate is vested in the manager and its directors officers shareholders and employees there are no overlapping board members between manager and either authority or electric company authority represents that it is not a related_party as defined in sec_1_150-1 of the income_tax regulations to either manager or operator plr-149342-11 under the agreement manager will be responsible for operation and maintenance of the t d system and the management and performance of capital improvements thereto manager cannot transmit or distribute electric power and energy using the t d system other than power and energy obtained by on behalf of or with the approval of electric company and cannot use the t d system to serve any person other than electric company and its customers in the service area manager will be paid the following amounts collectively referred to herein as the services fee under the agreement the fixed direct fee the incentive compensation component and the reimbursement of pass-through expenditures fixed direct fee each contract_year manager will be paid a stated amount the fixed direct fee in equal monthly installments the fixed direct fee expressed in year dollars is dollar_figurea annually this fixed component amount assumes dollar_figureb of credit support provided to electric company by manager at electric company’s sole option credit support may be reduced in dollar_figurec increments triggering a reduction in the annual fixed direct fee at a stated rate also each contract_year the fixed direct fee will be adjusted by the adjustment factor which is based on the consumer_price_index except that if the adjustment factor is negative the fixed direct fee will be the same as in the previous contract_year annual incentive compensation component in any contract_year manager also will be eligible to receive a payment referred to as the incentive compensation component which will be based on neither gross revenues nor net profits of the t d system this amount will be paid from an incentive compensation pool established by electric company the electric company tentatively will credit to the compensation pool an incentive compensation expressed in year dollars of dollar_figured an amount which assumes dollar_figureb of credit support provided to electric company by manager the incentive compensation component may be earned by manager based on favorable performance measured against certain performance goals outlined in the agreement the incentive compensation component earned by manager for any year will be adjusted downward if the manager fails to achieve stated minimums described in the agreement the performance goals consist of in general four categories cost management customer satisfaction technical and regulatory performance and financial performance the manager achieves these goals by materially completing the capital and operating work plans within the capital and operating budgets achieving high levels of end-use customer satisfaction providing safe reliable power supply in a way that complies with regulation and meeting electric company’s financial needs the performance categories are subdivided into actual performance metrics the performance metrics the cost management category contains separate plr-149342-11 performance metrics for the operating budget and work plan and the capital budget and work plan if in any year manager does not achieve the expected performance level for both of the cost management performance metrics or alternatively if it does not achieve the expected performance level for the same cost management performance metric for two consecutive years manager will not be eligible to receive any incentive compensation_for that year or second year as applicable if in any year manager achieves the expected performance level for only one of the cost management performance metrics manager will be eligible for a maximum of percent of the incentive compensation component for that year for each contract_year for all performance categories other than the cost management category manager’s level of performance in each performance category will be measured based on actual results achieved for the year the performance categories other than the cost management category are weighted according to relative importance the weighted percentages determine the share of the incentive compensation pool that may be allocated to a performance category adjustments to incentive compensation component the incentive compensation component earned by manager for any year will be adjusted downward by percent for any contract_year if manager has failed to achieve a stated minimum performance level for the same performance metric for any two years of a consecutive three-year period and a percent reduction will apply if manager has failed to achieve the minimum performance level for two or more of the same performance metrics for any two years of a consecutive three-year period unless in either instance the minimum performance level for such metric s has been satisfied in the then-current year reductions in service fee poor performance by manager with respect to certain performance metrics relating to customer satisfaction and service interruptions can cause a reduction in the services fee in which case manager will be required a to forfeit all of its incentive compensation component for the year and b pay to electric company a penalty equal to a certain percent of the fixed direct fee for the year reimbursement of pass-through expenditures as part of an annual budgeting process manager must provide proposed budgets including the pass- through expenditures_for electric company’s review revision and approval the term pass-through expenditures generally means those expenditures incurred by manager without any mark-up or profit in the course of providing operations services specifically included are wages salaries benefits and other labor costs of the general workforce ie management professional and union personnel employed by operator costs incurred by operator for all materials supplies vehicles purchased services and other costs subcontractor costs with respect to leases permits and similar instruments in performing operations services including the cost of capital plr-149342-11 improvements costs incurred in connection with a large variety of potential claims costs related to storm events various taxes and costs incurred in transactions with affiliates of manager pass-through expenditures do not include amounts paid_by manager to or for individuals who are part of senior management and who are employed by manager manager will be reimbursed by electric company for the pass-through expenditures at its cost of service without markup multiplier or other adjustment however the costs to manager if any of transactions with affiliates may include a mark-up of the affiliate’s direct expenses in accordance with federal energy regulatory commission ferc sanctioned cost allocation_methods including a ferc-approved return where applicable law and analysis sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless among other requirements it is a qualified_bond within the meaning of sec_141 sec_141 provides that a bond is a private_activity_bond if the bond satisfies the private_business_use_test and the private_security_or_payment_test of sec_141 under sec_141 and sec_141 the private_business_use_test is met if more than percent of the proceeds are used directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit under sec_141 any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property as pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract with respect to financed property generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility plr-149342-11 sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility under sec_1_141-3 a contract to provide for the operation of a facility or system of facilities that consists predominantly of public_utility_property if the only compensation is the reimbursement of actual and direct expenses of the service provider and reasonable administrative overhead expenses of the service provider is generally not treated as a management_contract that gives rise to private_business_use similarly sec_1_141-3 provides that a contract to provide for services generally does not give rise to private_business_use if the only compensation is the reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated third parties revproc_97_13 1997_1_cb_632 as modified by revproc_2001_39 2001_2_cb_38 rev_proc sets forth operating guidelines for contracts to manage bond-financed facilities which if satisfied allow management services to be provided under the contract without causing the facilities to be treated as used in a private_business_use under sec_141 revproc_97_13 requires that management contracts conform to guidelines relating to compensation arrangements contract term and any circumstances substantially limiting the qualified user’s ability to exercise its rights sec_5 of revproc_97_13 provides that reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated third parties is not by itself treated as compensation sec_5 of revproc_97_13 also provides in part that the contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the managed facility for this purpose sec_5 of revproc_97_13 provides that a productivity reward equal to a stated dollar amount based on increases or decreases in gross revenues or adjusted gross revenues or reductions in total expenses but not both increases in gross revenues or adjusted gross revenues and reductions in total expenses in any annual period during the term of the contract generally does not cause the compensation to be based on a share of net profits section dollar_figure of revproc_97_13 sets forth permissible compensation arrangements sec_5 provides an arrangement under which at least percent of the services for each annual period during the term of the contract must be based on a periodic fixed fee the arrangement provided in sec_5 also contains a term limit under which the term of the contract including all renewal arrangements must not exceed the lesser_of percent of the reasonably expected useful_life of the financed property and years sec_5 of revproc_97_13 provides that if all of the financed property subject_to the contract is a facility consisting of predominantly public_utility_property as defined in sec_168 then years is substituted for years in applying sec_5 plr-149342-11 section dollar_figure of revproc_97_13 defines a periodic fixed fee to mean a stated dollar amount for services rendered for a specified period of time the stated dollar amount may automatically increase according to a specified objective external standard that is not linked to the output or efficiency of a facility for example the consumer_price_index and similar external indices that track increases in prices in an area or increases in revenues or costs in an industry are external standards sec_5 of revproc_97_13 provides that the service provider must not have any role or relationship with the qualified user that in effect substantially limits the qualified user’s ability to exercise its rights including cancellation rights under the contract based on all of the facts and circumstances sec_5 provides this requirement is satisfied if a not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees b overlapping board members do not include the chief executive officers of the service providers or its governing body or the qualified user or its governing body and c the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 the agreement must meet all requirements of sec_5 of revproc_97_13 for that contract to be deemed under that revenue_procedure not to result in private_business_use of the t d system by manager if any requirement is not met then pursuant to sec_1_141-3 whether the agreement results in private_business_use depends on all of the facts and circumstances in determining whether the facts and circumstances indicate private_business_use the principles set forth in revproc_97_13 are useful reference points whether manager’s compensation meets the requirements of revproc_97_13 first requires an analysis of the amounts paid to manager under the agreement which are the fixed direct fee the incentive compensation component and reimbursement of pass-through expenditures the fixed direct fee does not meet the requirements of sec_5 of revproc_97_13 since it is not a periodic fixed fee it is subject_to adjustments based on reduced credit support as well as reductions because of poor performance these adjustments or reductions are not specified objective and external within the meaning of section dollar_figure of revproc_97_13 nevertheless based on all of the facts and circumstances we conclude that the fixed direct fee does not cause the agreement to result in private_business_use of the t d system for purposes of sec_141 neither an adjustment based on reduced credit support nor a reduction based on poor performance will be based on a change_of net profits in addition the fixed direct fee after an adjustment will remain a stated amount for the particular annual period plr-149342-11 based on all of the facts and circumstances we also conclude that the incentive compensation component of the services fee does not cause the agreement to result in private_business_use of the t d system although the various performance categories that make up the performance metrics provide incentives to reduce expenses none of the performance categories are based on gross revenues or net profits of the t d system manager also will be reimbursed by electric company for the pass-through expenditures at its cost of service without markup multiplier or other adjustment or profit the reimbursements for pass-through expenditures with the exception of the charges from its affiliates are reimbursements for actual and direct expenses the charges from the affiliates however may include a ferc-approved return on its direct expenses where applicable although the charges from the affiliate may include a markup any such markup will be based on ferc cost allocation_methods and will not be based on a share of t d system’s net profits hence we conclude that under the facts and circumstances the reimbursements for pass-through expenditures do not cause the agreement to result in private_business_use finally neither the length of the agreement nor any relationship between manager and authority or electric company will result in private_business_use of the t d system the term of the agreement will not exceed the 20-year term allowable under sec_5 of revproc_97_13 pursuant to sec_5 manager will have no role or relationship with authority or electric company that will substantially limit electric company’s ability to exercise its rights under the agreement conclusion based on the facts and circumstances represented we conclude that the agreement does not result in private business of the bonds within the meaning of sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to the authorized representative of authority plr-149342-11 the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions and products by ________________________ vicky tsilas assistant to the branch chief branch cc
